DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received on 4/16/2022. Claims 1-21 are currently pending and have been examined.  Claims 1,9, and 17 have been amended. Claim 22 is cancelled. 
 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-16 and 21 are a method, claims 17-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite receiving, user-location data from a plurality of distinct sources; generating, from the user-location data, a plurality of user-location records; wherein the plurality of user-location records indicate visits made by a plurality of users to a plurality of locations; wherein each user-location record of the plurality of user-location records includes at least: user-identification data that uniquely identifies a user, location data that identifies a location visited by the user identified in the user-location record, and time data that indicates when the user identified in the user-location record visited the location identified in the user-location record; wherein the location data that identifies the location visited by the user, as indicated in said each user-location record, associated with the user; determining that a first user location record and a second user location record, of the plurality of user location records, identify a same particular user by: generating first user-identification data that includes one or more: a) first web cookie identifying data, b) a first device identifier, c) first email data, d) a first digital address associated with a first user, and e) first user account data, generating second user-identification data that includes one or more: a) second web cookie identifying data, b) a second device identifier, c) second email data, d) a second digital address associated with the second user, and e) second user account data, and correlating that the first user and the second user are the same particular user by determining that one or more of: a) the first web cookie identifying data, b) first device identifier, c) a first email data, d) the first digital address associated with a first user, and e) the first user account data match to one or more of: a) the second web cookie identifying data, b) the second device identifier, c) the second email data, d) the second digital address associated with the second user, and e) second user account data; based on the plurality of user-location records and home-location criteria, determining,  for each user of the plurality of users, which locations visited by said each user qualify as home-locations for said each user; determining, for each user of the plurality of users, away-locations for said each user, wherein away-locations for each said user are locations which: were visited by said each user, and do not qualify as home-locations of said each user; receiving, entity-specific geo-configuration data that indicates, for each entity of a plurality of entities, one or more geographic locations associated with the entity; wherein the plurality of users includes the particular user for whom a particular geographic area qualifies as a home-location; wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home locations; for each user of the plurality of users, determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, a subset of users, of the plurality of users, that visited the particular entity as an away-location; wherein the particular entity corresponds to a particular geographic area or location; and wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location. The limitations fall within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: The judicial exception is not integrated into a practical application because the additional elements of a multi-source transactional-based management system (MSTMS), one or more network systems including one or more processor and the GPS coordinate generated by a device. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the presentation of content based on location data related to users.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependent claims 2-8, 10-16, and 18-22 have been considered and determined to only recite the analysis of data in order to identify user subsets based on their exposure or lack of exposure to content and their location records.
Claims 2 recites determining impact of exposure to particular content by: for the particular entity of the plurality of entities, determining the subset of users, of the plurality of users, that visited the entity and were exposed to the particular content; and generating a display that includes aggregate information based on information collected about the subset of users. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claims 3, 14, and 18 recite the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that: visited the particular entity; and were not exposed to the particular content; the method further comprises displaying, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claim 4 recites the subset of users is a first subset of users the aggregate information is first aggregate information, and the method includes identifying a second subset of users, from the plurality of users, that visited the particular entity during time window, and were exposed to the particular content for at least an exposed threshold of time; and wherein the display also includes, separate from the first aggregate information and second aggregate information, third aggregate information based on information collected about a third subset of users. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claims 5, 16, and 20 recite the subset of users is a first subset of users, the aggregate information is first aggregate information, and the method includes identifying a second subset of users, from the plurality of users, that visited the particular entity during a time window, and were exposed to the particular content; and wherein the display also includes, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claims 6 and 21 recite identifying a third subset of users, from the plurality of users, that based on a threshold, were exposed to the particular content; and wherein the display also includes, separate from the first aggregate information, the second aggregate information, third aggregate information based on information collected about the third subset of users. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claim 7 recites the user-location records include transactional data; the method further comprises identifying a fourth subset of users, from the plurality of users, that visited the particular entity based on an average time duration all users of each of the first, second, and third subsets of users visited the particular entity and an average daily expenditure for accommodations by all users of each of the first, second, and third subsets of users at the particular entity; the display also includes, separate from the first aggregate information, the second aggregate information, and the third aggregate information, fourth aggregate information based on information collected about the fourth subset of users. The claim limitation merely recites the collection, organization, and presentation of the data related to the user and does not integrate the judicial exception into a practical application. 
Claim 8 recites for each user of the second subset of users that visited the particular entity, identifying a fourth subset of users, from the second subset of users, a total number of times each user of the fourth subset of users was not exposed to the particular content;  the display also includes, separate from the first and the second aggregate information, fourth aggregate information, if any, based on information collected about the fourth subset of users. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claim 10 recites determining for each user of the plurality of users, whether any location visited by the user qualifies as the home-location for the user further comprises: for at least one user, determining no location visited by the at least one user qualifies as a home-location for the at least one user. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claim 11 recites wherein user-identification data of at least one user of the plurality of users includes an electronic address data uniquely identifying an electronic address associated with the at least one user of the plurality of users, an entity account data uniquely identifying a user account associated with the at least one of the plurality of users, a cookie identification data uniquely identifying tracking of at least one of the one or more entities visited by the at least one user of the plurality of users, a device identification data uniquely identifying an electronic device associated with the at least one user of the plurality of users, or a combination thereof. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claim 12 recites wherein receiving the user-location data from one or more of the one or more distinct sources is performed dynamically, at regular time intervals; the method further includes updating the user-location data at the regular time intervals. The claim limitation merely recites the collection and organization of the data related to the user and does not integrate the judicial exception into a practical application. 
Claim 13 recites wherein at least a part of the user-identification data is impression data indicative of an action or activity performed by a corresponding user of the plurality of users when viewing the particular content. The claim limitation merely recites the determination of the impressions of the data related to the user and does not integrate the judicial exception into a practical application. 
Claims 15 and 19 recite the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that visited the particular entity during time window, and were exposed to the particular content for at least an exposed threshold of time; and the display also includes, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users. The claim limitation merely recites the determination of the impressions of the data related to the user and does not integrate the judicial exception into a practical application. 
These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Metha (U.S. Pub. No. 20190066126) in view of Scarr (U.S. Pub. No. 20160224901) in further view of Boyns (U.S. Pat. No. 10942950). 
Regarding claims 1, Metha teaches:
A computer-implemented method for determining visited entities on a per-user basis, comprising (claim 1):
receiving, at a multi-source transactional-based management system (MSTMS) over one or more network systems (network 100; secondary data sources are used to validate information, Paragraph 0061), user-location data from a plurality of distinct sources (Paragraph 0070, the location data is collected from a plurality of atennas);
generating, by the MSTMS (network 100), from the user-location data, a plurality of user-location records; wherein the plurality of user-location records indicate visits made by a plurality of users to a plurality of locations; (shown in Figure 2A);
wherein each user-location record of the plurality of user-location records includes at least: user-identification data that uniquely identifies a user, location data that identifies a location visited by the user identified in the user-location record, and time data that indicates when the user identified in the user-location record visited the location identified in the user-location record (Shown in Figure 3);
determining, for each user of the plurality of users, away-locations for said each user, wherein away-locations for each said user are locations which: were visited by said each user, and do not qualify as home-locations of said each user (“The identification of home, work, and other locations can be filtered or refined using business classification or geographic databases, such as the Standard Industrial Classification (SIC) database published by the United States Federal Government.”, Paragraph 009 and 0059);
based on the plurality of user-location records and home-location criteria, determining, by the MSTMS (network 100), for each user of the plurality of users, visited by said each user qualify as a home-locations for said each user (“That user profile can include predicted information such as the likely home address of the user, derived from the location at which the user spends the greatest amount of time, or greatest amount of time at certain times of the day or week. The identification of home, work, and other locations can be filtered or refined using business classification or geographic databases, such as the Standard Industrial Classification (SIC) database published by the United States Federal Government”, Paragraph 009);
receiving, by the MSTMS, entity-specific geo-configuration data that indicates, for each entity of a plurality of entities, one or more geographic locations associated with the entity (“In one or more implementations, therefore, the SIC or other geographic code for the likely home and work locations in set of significant locations 134 can be extracted from a geographic database 126, Web service, or other source, and be used to increase the confidence in a location identification.”, Paragraph 0050); 
wherein the plurality of users includes a particular user for whom a particular geographic area qualifies as a home-location (“The user's set of visited locations 132 can in turn be analyzed to identify or derive a set of significant locations 134, such as home and/or work locations for the user.”, Paragraph 0029);
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, the references does not explicitly disclose:
wherein the location data that identifies the location visited by the user, as indicated in said each user-location record, is based on a GPS coordinate generated by a device associated with the user;
determining that a first user location record and a second user location record, of the plurality of user location records, identify a same particular user by:
generating first user-identification data that includes one or more: a) first web cookie identifying data, b) a first device identifier, c) first email data, d) a first digital address associated with a first user, and e) first user account data,
generating second user-identification data that includes one or more: a) second web cookie identifying data, b) a second device identifier, c) second email data, d) a second digital address associated with the second user, and e) second user account data, and
correlating that the first user and the second user are the same particular user by determining that one or more of: a) the first web cookie identifying data, b) first device identifier, c) a first email data, d) the first digital address associated with a first user, and e) the first user account data match to one or more of: a) the second web cookie identifying data, b) the second device identifier, c) the second email data, d) the second digital address associated with the second user, and e) second user account data;
wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home-locations;
for each user of the plurality of users, the MSTMS determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, by the MSTMS, a subset of users, of the plurality of users, that visited the particular entity as an away-location 
wherein the particular entity corresponds to a particular geographic area or location; and 
wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location.
However Scarr teaches:
wherein the location data that identifies the location visited by the user, as indicated in said each user-location record, is based on a GPS coordinate generated by a device associated with the user (“In particular, event records may comprise records of events occurring in other networks. For example, the event records may relate to a non-telecommunication network (such as requests and responses passing through a WiFi network), the use of GPS”, Paragraph 0045),;
determining that a first user location record and a second user location record, of the plurality of user location records, identify a same particular user by:
generating first user-identification data that includes one or more: a) first web cookie identifying data, b) a first device identifier, c) first email data, d) a first digital address associated with a first user, and e) first user account data, generating second user-identification data that includes one or more: a) second web cookie identifying data, b) a second device identifier, c) second email data, d) a second digital address associated with the second user, and e) second user account data, and correlating that the first user and the second user are the same particular user by determining that one or more of: a) the first web cookie identifying data, b) first device identifier, c) a first email data, d) the first digital address associated with a first user, and e) the first user account data match to one or more of: a) the second web cookie identifying data, b) the second device identifier, c) the second email data, d) the second digital address associated with the second user, and e) second user account data; (“According to a first aspect, there is provided a method for detecting a common user of a plurality of user devices in a network. First, a plurality of event records is received. Each of the event records corresponds to an event in a network (such as a telecommunications network) and comprises a device identifier and event information. A correlation can then be calculated between a first subset of the plurality of event records having a first device identifier and a second subset of the plurality of event records having a second device identifier different from the first device identifier. Based on the correlation, it is then calculated whether the first and second device identifiers relate to user devices associated with the same user. In this manner, two otherwise unrelated user devices can be calculated as being related to the same user. This can then allow for a more accurate user count, by avoiding the double-counting that would otherwise occur.”, Paragraph 009-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location determination process in Mehta to include wherein the location data that identifies the location visited by the user, as indicated in said each user-location record, is based on a GPS coordinate generated by a device associated with the user; determining that a first user location record and a second user location record, of the plurality of user location records, identify a same particular user by: generating first user-identification data that includes one or more: a) first web cookie identifying data, b) a first device identifier, c) first email data, d) a first digital address associated with a first user, and e) first user account data, generating second user-identification data that includes one or more: a) second web cookie identifying data, b) a second device identifier, c) second email data, d) a second digital address associated with the second user, and e) second user account data, and correlating that the first user and the second user are the same particular user by determining that one or more of: a) the first web cookie identifying data, b) first device identifier, c) a first email data, d) the first digital address associated with a first user, and e) the first user account data match to one or more of: a) the second web cookie identifying data, b) the second device identifier, c) the second email data, d) the second digital address associated with the second user, and e) second user account data, as taught in Scarr, in order to improve in methods of analysing user footfall and of controlling associated subsystems based on user footfall, or to at least provide the public with a useful choice (Paragraph 008 and see 001).
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis and Scarr compares event records to identify users, the references do not explicitly disclose:
wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home-locations;
for each user of the plurality of users, the MSTMS determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, by the MSTMS, a subset of users, of the plurality of users, that visited the particular entity as an away-location 
wherein the particular entity corresponds to a particular geographic area or location; and 
wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location.
However Boyns teaches:
wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home-locations (“the term "hotspot" can refer to a place that has been automatically determined within a profiled region or community to be popular, using auto-tagging or other processing. As used herein, the term "favorite place" can refer to a hotspot or other preferred location that is specific to a user (for instance, a home, office, or recreation site), or determined by frequency of visitation by a community of users”, Col. 6 lines 30-40 and hotspots are for a profiled region in Col. 13 lines 25-35);
for each user of the plurality of users, the MSTMS determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, by the MSTMS, a subset of users, of the plurality of users, that visited the particular entity as an away-location  wherein the particular entity corresponds to a particular geographic area or location; and  wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location. (“can request and/or profile module 136 can determine a set of recommendations for one or more new places for the user to visit in a profiled region 110. That is, the user can request and/or the profiling server 170 on a predetermined basis can decide to generate a set of previously unvisited locations for the user to receive as potential sites of interest to the user.”, Col. 14 lines 60-65, locations can be removed that are designated as favorites, Col. 15 line 1-50- the examiner interprets the contrast of hotspot (home location) and new location (away location) that has not been visited by the user to teach the claim limitations. Those locations and/or if a user has visited a location excludes them from that particular recommendation. This is all done within a profiled region (geographic area)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mehta teaching the determination of the classification of locations that a user has visited based on data analysis and Scarr comparing event records to identify users to include  wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home-locations; for each user of the plurality of users, the MSTMS determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, by the MSTMS, a subset of users, of the plurality of users, that visited the particular entity as an away-location  wherein the particular entity corresponds to a particular geographic area or location; and  wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location, as taught in Boyns, in order to generate higher-level profiles of geographic regions, as well as produce associated recommendations derived from those regional profiles (Col. 2 lines 1-10).
 Claims 2, 3, 5-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable Metha (U.S. Pub. No. 20190066126) in view of Scarr (U.S. Pub. No. 20160224901) in view of Boyns (U.S. Pat. No. 10942950) in further view of Kemp (U.S. Pub. No. 20170206548). 
Regarding claim 2, Metha in view of Scarr in further view of Boyns teaches the limitations set forth above. While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, Scarr teaches comparing event records to identify users, and Boyns recommends new locations for the user, the references do not explicitly disclose:
further comprising determining impact of exposure to particular content by: for the particular entity of the plurality of entities, determining the subset of users, of the plurality of users, that were exposed to the particular content; and 
generating a display that includes aggregate information based on information collected about the subset of users
However Kemp teaches:
further comprising determining impact of exposure to particular content by: for the particular entity of the plurality of entities, determining the subset of users, of the plurality of users, that were exposed to the particular content; and  (“For example, comparing a number of times a location associated with a content item is visited by individuals who have indicated they were exposed to the content item and a number of times the location is visited by individuals who have indicated they were not exposed to the content item, allows determination of the content item's effectiveness at influencing individuals to visit the location.”, Paragraph 0005, 0007, interpreted by the Examiner as a user that is exposed and then goes to the entity to make a conversion)
generating a display that includes aggregate information based on information collected about the subset of users (Shown in Figure 5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in further view of Boyns the location record used for marketing segmentation to include further comprising determining impact of exposure to particular content by: for the particular entity of the plurality of entities, determining the subset of users, of the plurality of users, that were exposed to the particular content; and generating a display that includes aggregate information based on information collected about the subset of users, as taught in Kemp, in order to determine the effectiveness of an advertisement. 
Regarding claim 9 and 17, Metha teaches:
A computer-implemented method comprising (claim 9):
A computing system comprising one or more processors and memory, the memory storing instruction which, when executed on the one or more processors, cause (claim 17):
from one or more distinct sources associated with one or more entities, receiving, at a multi-source transactional-based management system (MSTMS) (network 100; secondary data sources are used to validate information, Paragraph 0061), over one or more network systems, user-location data from one or more of the one or more distinct sources (Paragraph 0070, the location data is collected from a plurality of atennas);
wherein the user-location data includes a plurality of user-location records; wherein the plurality of user-location records indicate visits made by the plurality of users to a plurality of locations; (shown in Figure 2A);
wherein each user-location record of the plurality of user-location records includes at least: user-identification data that uniquely identifies a user, location data that identifies a location visited by the user identified in the user-location record, time information that indicates when the user identified in the user-location record visited the location identified in the user-location record; (Shown in Figure 3);
based on the plurality of user-location records and home-location criteria, determining, by the MSTMS, for each user of the plurality of users which locations visited by said each user qualify as home-locations for said user (“That user profile can include predicted information such as the likely home address of the user, derived from the location at which the user spends the greatest amount of time, or greatest amount of time at certain times of the day or week. The identification of home, work, and other locations can be filtered or refined using business classification or geographic databases, such as the Standard Industrial Classification (SIC) database published by the United States Federal Government”, Paragraph 009);
determining, for each user of the plurality of users, away-locations for said each user, wherein away-locations for each said user are locations which: were visited by said each user, and do not qualify as home-locations of said each user (“The identification of home, work, and other locations can be filtered or refined using business classification or geographic databases, such as the Standard Industrial Classification (SIC) database published by the United States Federal Government.”, Paragraph 009 and 0059);
receiving, by the MSTMS, entity-specific geo-configuration data that indicates, for each entity of a plurality of entities, one or more geographic locations associated with the entity (“In one or more implementations, therefore, the SIC or other geographic code for the likely home and work locations in set of significant locations 134 can be extracted from a geographic database 126, Web service, or other source, and be used to increase the confidence in a location identification.”, Paragraph 0050); 
determining, by the MSTMS, one or more entities visited by the user based on the entity-specific geo-configuration data and the user location records; (“In one or more implementations, the market segmentation developed for a user can be further refined to categorize the user in terms of other attributes, including age and/or gender. In implementation, an SIC or similar code can be determined for the user's set of all visited locations in location history 120. The SIC or similar code can be used as a parameter to identify the age group that is most likely to visit this categorized location. For example, if the SIC or other code identifies a high-dwell time visited location as an elementary school, most likely the user is a child or other young individual. There could be a small probability of this user being an adult, such as a teacher, and a smaller probability can be assigned to adult age ranges.”, Paragraph 0053). 
wherein the plurality of users includes a particular user for whom a particular geographic area qualifies as a home-location (“The user's set of visited locations 132 can in turn be analyzed to identify or derive a set of significant locations 134, such as home and/or work locations for the user.”, Paragraph 0029);
While Metha teaches the determination of a user’s home location and other locations that the user frequents, Metha does not expressly disclose:
wherein the location data that identifies the location visited by the user, as indicated in said each user-location record, is based on a GPS coordinate generated by a device associated with the user;
determining that a first user location record and a second user location record, of the plurality of user location records, identify a same particular user by:
generating first user-identification data that includes one or more: a) first web cookie identifying data, b) a first device identifier, c) first email data, d) a first digital address associated with a first user, and e) first user account data,
generating second user-identification data that includes one or more: a) second web cookie identifying data, b) a second device identifier, c) second email data, d) a second digital address associated with the second user, and e) second user account data, and
correlating that the first user and the second user are the same particular user by determining that one or more of: a) the first web cookie identifying data, b) first device identifier, c) a first email data, d) the first digital address associated with a first user, and e) the first user account data match to one or more of: a) the second web cookie identifying data, b) the second device identifier, c) the second email data, d) the second digital address associated with the second user, and e) second user account data;
for a particular entity of the plurality of entities, determining a subset of users, of the plurality of users, that visited particular the entity as an away-location and was exposed to particular content; and
wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home-locations;
for each user of the plurality of users, the MSTMS determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, by the MSTMS, a subset of users, of the plurality of users, that visited the particular entity as an away-location 
wherein the particular entity corresponds to a particular geographic area or location; and 
wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location.
generating a display that includes aggregate information based on information collected about the subset of users.
However Scarr teaches:
wherein the location data that identifies the location visited by the user, as indicated in said each user-location record, is based on a GPS coordinate generated by a device associated with the user (“In particular, event records may comprise records of events occurring in other networks. For example, the event records may relate to a non-telecommunication network (such as requests and responses passing through a WiFi network), the use of GPS”, Paragraph 0045),;
determining that a first user location record and a second user location record, of the plurality of user location records, identify a same particular user by:
generating first user-identification data that includes one or more: a) first web cookie identifying data, b) a first device identifier, c) first email data, d) a first digital address associated with a first user, and e) first user account data, generating second user-identification data that includes one or more: a) second web cookie identifying data, b) a second device identifier, c) second email data, d) a second digital address associated with the second user, and e) second user account data, and correlating that the first user and the second user are the same particular user by determining that one or more of: a) the first web cookie identifying data, b) first device identifier, c) a first email data, d) the first digital address associated with a first user, and e) the first user account data match to one or more of: a) the second web cookie identifying data, b) the second device identifier, c) the second email data, d) the second digital address associated with the second user, and e) second user account data; (“According to a first aspect, there is provided a method for detecting a common user of a plurality of user devices in a network. First, a plurality of event records is received. Each of the event records corresponds to an event in a network (such as a telecommunications network) and comprises a device identifier and event information. A correlation can then be calculated between a first subset of the plurality of event records having a first device identifier and a second subset of the plurality of event records having a second device identifier different from the first device identifier. Based on the correlation, it is then calculated whether the first and second device identifiers relate to user devices associated with the same user. In this manner, two otherwise unrelated user devices can be calculated as being related to the same user. This can then allow for a more accurate user count, by avoiding the double-counting that would otherwise occur.”, Paragraph 009-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location determination process in Mehta to include wherein the location data that identifies the location visited by the user, as indicated in said each user-location record, is based on a GPS coordinate generated by a device associated with the user; determining that a first user location record and a second user location record, of the plurality of user location records, identify a same particular user by: generating first user-identification data that includes one or more: a) first web cookie identifying data, b) a first device identifier, c) first email data, d) a first digital address associated with a first user, and e) first user account data, generating second user-identification data that includes one or more: a) second web cookie identifying data, b) a second device identifier, c) second email data, d) a second digital address associated with the second user, and e) second user account data, and correlating that the first user and the second user are the same particular user by determining that one or more of: a) the first web cookie identifying data, b) first device identifier, c) a first email data, d) the first digital address associated with a first user, and e) the first user account data match to one or more of: a) the second web cookie identifying data, b) the second device identifier, c) the second email data, d) the second digital address associated with the second user, and e) second user account data, as taught in Scarr, in order to improve in methods of analysing user footfall and of controlling associated subsystems based on user footfall, or to at least provide the public with a useful choice (Paragraph 008 and see 001).
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis and Scarr compares event records to identify users, the references do not explicitly disclose:
for a particular entity of the plurality of entities, determining a subset of users, of the plurality of users, that visited particular the entity as an away-location and was exposed to particular content; and
wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home-locations;
for each user of the plurality of users, the MSTMS determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, by the MSTMS, a subset of users, of the plurality of users, that visited the particular entity as an away-location 
wherein the particular entity corresponds to a particular geographic area or location; and 
wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location.
generating a display that includes aggregate information based on information collected about the subset of users.
However Boyns teaches:
for a particular entity of the plurality of entities, determining a subset of users, of the plurality of users, that visited particular the entity as an away-location and […] (users who visit the “new location”- see below analysis);
wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home-locations; (“the term "hotspot" can refer to a place that has been automatically determined within a profiled region or community to be popular, using auto-tagging or other processing. As used herein, the term "favorite place" can refer to a hotspot or other preferred location that is specific to a user (for instance, a home, office, or recreation site), or determined by frequency of visitation by a community of users”, Col. 6 lines 30-40 and hotspots are for a profiled region in Col. 13 lines 25-35);
for each user of the plurality of users, the MSTMS determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, by the MSTMS, a subset of users, of the plurality of users, that visited the particular entity as an away-location wherein the particular entity corresponds to a particular geographic area or location; and wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location. (“can request and/or profile module 136 can determine a set of recommendations for one or more new places for the user to visit in a profiled region 110. That is, the user can request and/or the profiling server 170 on a predetermined basis can decide to generate a set of previously unvisited locations for the user to receive as potential sites of interest to the user.”, Col. 14 lines 60-65, locations can be removed that are designated as favorites, Col. 15 line 1-50- the examiner interprets the contrast of hotspot (home location) and new location (away location) that has not been visited by the user to teach the claim limitations. Those locations and/or if a user has visited a location excludes them from that particular recommendation. This is all done within a profiled region (geographic area)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mehta teaching the determination of the classification of locations that a user has visited based on data analysis and Scarr comparing event records to identify users to include  for a particular entity of the plurality of entities, determining a subset of users, of the plurality of users, that visited particular the entity as an away-location and […]; wherein the particular geographic area includes at least two entities of a plurality of entities; wherein visits by the particular user to any of the at least two entities qualify as visits to home-locations; for each user of the plurality of users, the MSTMS determining which entities of the plurality of entities were visited as away-locations by said each user, based at least in part on: the geo-configuration data, and the away-locations of said each user; and for a particular entity of the plurality of entities, determining, by the MSTMS, a subset of users, of the plurality of users, that visited the particular entity as an away-location wherein the particular entity corresponds to a particular geographic area or location; and wherein determining the subset of users includes excluding, from the subset of users, users: that visited the particular entity, and for whom the particular geographic area or location qualifies as a home-location., as taught in Boyns, in order to generate higher-level profiles of geographic regions, as well as produce associated recommendations derived from those regional profiles (Col. 2 lines 1-10).
Metha in view of Scarr in further view of Boyns teaches the limitations set forth above. While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, Scarr teaches comparing event records to identify users, and Boyns recommends new locations for the user, the references do not explicitly disclose:
for a particular entity of the plurality of entities, determining a subset of users, of the plurality of users, that visited particular the entity as an away-location and was exposed to particular content; and 
generating a display that includes aggregate information based on information collected about the subset of users.
However Kemp teaches:
for a particular entity of the plurality of entities, determining a subset of users, of the plurality of users, that visited particular the entity as an away-location and was exposed to particular content; and (“For example, comparing a number of times a location associated with a content item is visited by individuals who have indicated they were exposed to the content item and a number of times the location is visited by individuals who have indicated they were not exposed to the content item, allows determination of the content item's effectiveness at influencing individuals to visit the location.”, Paragraph 0005, 0007, interpreted by the Examiner as a user that is exposed and then goes to the entity to make a conversion)
generating a display that includes aggregate information based on information collected about the subset of users. (Shown in Figure 5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in further view of Boyns to include  the location record used for marketing segmentation to include further comprising determining impact of exposure to particular content by: for a particular entity of the plurality of entities, determining a subset of users, of the plurality of users, that visited the entity and were exposed to the particular content; and generating a display that includes aggregate information based on information collected about the subset of users, as taught in Kemp, in order to determine the effectiveness of an advertisement. 
Regarding claims 3, 14, and 18, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above. 
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, Scarr teaches comparing event records to identify users, and Boyns recommends new locations for the user, the references do not explicitly disclose:
the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that: visited the particular entity; and were not exposed to the particular content; 
the method further comprises displaying, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users.
However Kemp teaches:
the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that: visited the particular entity; and were not exposed to the particular content; (“For example, comparing a number of times a location associated with a content item is visited by individuals who have indicated they were exposed to the content item and a number of times the location is visited by individuals who have indicated they were not exposed to the content item, allows determination of the content item's effectiveness at influencing individuals to visit the location.”, Paragraph 0005, 0007, interpreted by the Examiner as a user that is exposed and then goes to the entity to make a conversion)
the method further comprises displaying, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users. (Shown in Figure 5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in further view of Boyns to include the location record used for marketing segmentation to include the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that: visited the particular entity; and were not exposed to the particular content; the method further comprises displaying, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users, as taught in Kemp, in order to determine the effectiveness of an advertisement. 
Regarding claims 5, 16, and 20, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above. 
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, Scarr teaches comparing event records to identify users, and Boyns recommends new locations for the user, the references do not explicitly disclose:
the subset of users is a first subset of users,
the aggregate information is first aggregate information, and
the method includes identifying a second subset of users, from the plurality of users, that:
visited the particular entity during a time window, and
were exposed to the particular content; and
wherein the display also includes, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users.
However Kemp teaches:
the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that: visited the particular entity during a time window; and were exposed to the particular content; (“In various embodiments, the online system identifies the exposed group of users as users who were presented with a content item satisfying one or more criteria. For example, the online system identifies the exposed group of users as users who were presented with advertisement presented by a third party system ( e.g., a website associated with the third party system or an application associated with the third party system) during a specific time period. Criteria for the content item include: a type of content item, an association between the content item and a particular entity, presentation of the content item by a particular communication channel ( e.g., website, application), presentation of the content item by a particular entity, and a time interval for presentation of the content item. In one embodiment, the criteria are specified to the online system by an entity associated with the content item, such as a third party system. For example, the online system receives a description of an advertisement from an entity associated with the advertisement in a request for a metric that also identifies a particular entity presenting the advertisement during a specified time period. In this example, the online system identifies the exposed group as users who viewed the advertisement via the particular entity during the specified time period”, Paragraph 0009)
wherein the display also includes, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users. (Shown in Figure 5- display of advertisement metrics).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in further view of Boyns to include the location record used for marketing segmentation to include the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that: visited the particular entity during a time window; and were exposed to the particular content; wherein the display also includes, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users, as taught in Kemp, in order to determine the effectiveness of an advertisement. 
Regarding claims 6 and 21 Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above. 
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, Scarr teaches comparing event records to identify users, and Boyns recommends new locations for the user, the references do not explicitly disclose:
further comprises: identifying a third subset of users, from the plurality of users, that based on a threshold, were exposed to the particular content; and
wherein the display also includes, separate from the first aggregate information, the second aggregate information, third aggregate information based on information collected about the third subset of users.
However Kemp teaches:
further comprises: identifying a third subset of users, from the plurality of users, that based on a threshold, were exposed to the particular content; and (Users that were presented content within a threshold time interval, Paragraph 0046);
wherein the display also includes, separate from the first aggregate information, the second aggregate information, third aggregate information based on information collected about the third subset of users (metrics example shown in Figure 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in view of Boyns to include the location record used for marketing segmentation to include wherein determining for each user of the plurality of users that visited the entity and were exposed to particular content further comprises: the method includes identifying a third subset of users, from the plurality of users, that: based on a threshold, were exposed to the particular content; wherein the display also includes, separate from the first aggregate information, the second aggregate information, third aggregate information based on information collected about the third subset of users, as taught in Kemp, in order to determine the effectiveness of an advertisement. 
Regarding claims 7, Metha in view of Scarr in view of Boyns in view of Kemp teaches the limitations set forth above. 
Metha further discloses:
the plurality user-location records include transactional data (Paragraph 0061); the method further comprises identifying a fourth subset of users, from the plurality of users, that: visited the particular entity based on an average time duration all users of each of the first, second, and third subsets of users visited the particular entity and an average daily expenditure for accommodations by all users of each of the first, second, and third subsets of users at the particular entity (Paragraph 0029; users are placed in market segmentation using the data in 632).
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, Scarr teaches comparing event records to identify users, and Boyns recommends new locations for the user, the references do not explicitly disclose:
the display also includes, separate from the first aggregate information, the second aggregate information, and the third aggregate information, fourth aggregate information based on information collected about the fourth subset of users.
However Kemp teaches:
the display also includes, separate from the first aggregate information, the second aggregate information, and the third aggregate information, fourth aggregate information based on information collected about the fourth subset of users. (metrics example shown in Figure 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in view of Boyns to include the location record used for marketing segmentation to include the display also includes, separate from the first aggregate information, the second aggregate information, and the third aggregate information, fourth aggregate information based on information collected about the fourth subset of users, as taught in Kemp, in order to determine the effectiveness of an advertisement. 
Regarding claims 8, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above. 
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, Scarr teaches comparing event records to identify users, and Boyns recommends new locations for the user, the references do not explicitly disclose:
for each user of the second subset of users that visited the particular entity, identifying a fourth subset of users, from the second subset of users, a total number of times each user of the fourth subset of users was not exposed to the particular content;
the display also includes, separate from the first and the second aggregate information, fourth aggregate information, if any, based on information collected about the fourth subset of users.
However Kemp teaches:
for each user of the second subset of users that visited the particular entity, identifying a fourth subset of users, from the second subset of users, a total number of times each user of the fourth subset of users was not exposed to the particular content (“For example, comparing a number of times a location associated with a content item is visited by individuals who have indicated they were exposed to the content item and a number of times the location is visited by individuals who have indicated they were not exposed to the content item, allows determination of the content item's effectiveness at influencing individuals to visit the location.”, Paragraph 0005, 0007, interpreted by the Examiner as a user that is exposed and then goes to the entity to make a conversion);
the display also includes, separate from the first and the second aggregate information, fourth aggregate information, if any, based on information collected about the fourth subset of users. (metrics example shown in Figure 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in view of Boyns the location record used for marketing segmentation to include for each user of the second subset of users that visited the particular entity, identifying a fourth subset of users, from the second subset of users, a total number of times each user of the fourth subset of users was not exposed to the particular content; the display also includes, separate from the first and the second aggregate information, fourth aggregate information, if any, based on information collected about the fourth subset of users, as taught in Kemp, in order to determine the effectiveness of an advertisement. 
Regarding claims 10, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above. 
Metha further discloses:
determining for each user of the plurality of users, whether any location visited by the user qualifies as the home-location for the user further comprises: for at least one user, determining no location visited by the at least one user qualifies as a home-location for the at least one user (“Other categories or types of locations can be identified in set of significant locations 134, such as, for instance, school locations, locations of vacation residences, locations related to recreational activities, or others”, Paragraph 0047).
Regarding claims 11, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above.  Metha further discloses:
wherein user-identification data of at least one user of the plurality of users includes an electronic address data uniquely identifying an electronic address associated with the at least one user of the plurality of users, an entity account data uniquely identifying a user account associated with the at least one of the plurality of users, a cookie identification data uniquely identifying tracking of at least one of the one or more entities visited by the at least one user of the plurality of users, a device identification data uniquely identifying an electronic device associated with the at least one user of the plurality of users, or a combination thereof. (user ids as in Paragraph 0048)
Regarding claims 12, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above. Metha further discloses:
wherein receiving the user-location data from one or more of the one or more distinct sources is performed dynamically, at regular time intervals; the method further includes updating the user-location data at the regular time intervals. (fixed intervals in Paragraph 0058).
Regarding claims 13, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above. 
While Mehta teaches the determination of the classification of locations that a user has visited based on data analysis, Scarr teaches comparing event records to identify users, and Boyns recommends new locations for the user, the references do not explicitly disclose:
wherein at least a part of the user-identification data is impression data indicative of an action or activity performed by a corresponding user of the plurality of users when viewing the particular content
However Kemp teaches:
wherein at least a part of the user-identification data is impression data indicative of an action or activity performed by a corresponding user of the plurality of users when viewing the particular content (“The identified number of events includes a number of conversion events ( or "conversions"), which are the occurrences of one or more events associated with a content item.”, Paragraph 0007). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in view of Boyns to include the location record used for marketing segmentation to include wherein at least a part of the user-identification data is impression data indicative of an action or activity performed by a corresponding user of the plurality of users when viewing the particular content, as taught in Kemp, in order to determine the effectiveness of an advertisement. 
Claim 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Metha (U.S. Pub. No. 20190066126) in view of Scarr (U.S. Pub. No. 20160224901) in view of Boyns (U.S. Pat. No. 10942950) in view of Kemp (U.S. Pub. No. 20170206548) in further view of Fuerstenberg (U.S. Pub. No. 20130179201). 
Regarding claims 4, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above identifying the home location and other locations of users based on dwell time, but does not expressly disclose:
the subset of users is a first subset of users, the aggregate information is first aggregate information, and the method includes identifying a second subset of users, from the plurality of users, that visited the particular entity during a time window, and were exposed to the particular content for at least an exposed threshold of time, and
wherein the display also includes, separate from the first aggregate and second aggregate information, third aggregate information based on information collected about a third subset of users.
However Fuerstenberg teaches:
wherein determining for each user of the plurality of users whether any location visited by the user qualifies as a home-location for the user further comprises:
the subset of users is a first subset of users, the aggregate information is first aggregate information, and the method includes identifying a second subset of users, from the plurality of users, that visited the particular entity during a time window, and were exposed to the particular content for at least an exposed threshold of time, and (Paragraphs 0229, 0235, and 0245)
wherein the display also includes, separate from the first aggregate and second aggregate information, third aggregate information based on information collected about a third subset of users (query interface to target particular population in Paragraph 410).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in view of Boyns in view of Kemp to include the location record used for marketing segmentation to include the subset of users is a first subset of users, the aggregate information is first aggregate information, and the method includes identifying a second subset of users, from the plurality of users, that visited the particular entity during a time window, and were exposed to the particular content for at least an exposed threshold of time, and wherein the display also includes, separate from the first aggregate and second aggregate information, third aggregate information based on information collected about a third subset of users, as taught in Fuerstenberg, in order to target users based on their cluster profile. 
Regarding claims 15 and 19, Metha in view of Scarr in further view of Boyns in further view of Kemp teaches the limitations set forth above identifying the home location and other locations of users based on dwell time, but does not expressly disclose:
the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that
visited the particular entity during time window, and were exposed to the particular content for at least an exposed threshold of time; and
the display also includes, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users.
However Fuerstenberg teaches:
the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that visited the particular entity during time window; and were exposed to the particular content for at least an exposed threshold of time; and (Paragraphs 0229, 0235, and 0245); 
the display also includes, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users. (query interface to target particular population in Paragraph 410).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Metha in view of Scarr in view of Boyns in view of Kemp to include the location record used for marketing segmentation to include the subset of users is a first subset of users; the aggregate information is first aggregate information; and the method includes identifying a second subset of users, from the plurality of users, that visited the particular entity during time window; and were exposed to the particular content for at least an exposed threshold of time;  the display also includes, separate from the first aggregate information, second aggregate information based on information collected about the second subset of users, as taught in Fuerstenberg, in order to target users based on their cluster profile. 
Response to Arguments
Applicant's arguments filed 4/16/2022 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to 35 USC 101, as shown in the updated analysis above, the claims still recite and abstract idea. The additional elements, such as the GPS coordinates, are considered in prong 2 and step 2B and do not withdraw the claims from reciting and abstract idea. With respect to the GPS coordinate as an additional element, the manner in which the GPS is claimed is merely a device producing a data point and is not integrating the judicial exception into a practical application. This is high level and apply it recitation of the additional element. The same analysis and conclusion is applied to the data correlation of the user device. This is merely mapping of data from the user device at a high level and apply it recitation of the user device’s functions. 
With respect to the prior art, the examiner has updated the rejection above and no longer relies on the teachings of Wan and Yan. Therefore, the remarks directed to these prior art references are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/27/2022